Fourth Court of Appeals
                                   San Antonio, Texas

                                          May 20, 2019

                                      No. 04-19-00078-CV

                    NABORS DRILLING TECHNOLOGIES USA, INC.,
                                   Appellant

                                                v.

                         Leslie Wayne RATLIFF and Shannon Ratliff,
                                        Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 15-05-00091-CVL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice

        On February 28, 2019, this court ordered the court reporter, Ms. Leticia Escamilla, to file
the reporter’s record within thirty (30) days of the date appellant filed proof of payment of the
reporter’s fee. We advised Ms. Escamilla that further requests for extension of time to file the
reporter’s record would be disfavored. Appellant filed proof of payment on March 11, 2019,
making the reporter’s record due by April 10, 2019. On April 15, 2019, Ms. Escamilla filed a
notice of late record requesting until April 22, 2019 to file the reporter’s record. On April 16,
2019, this court granted Ms. Escamilla’s request and ordered that the reporter’s record be filed
no later than April 22, 2019. We advised Ms. Escamilla that no further requests for extension of
time to file the reporter’s record would be granted. On April 23, 2019, Ms. Escamilla filed
another notice of late record requesting until May 6, 2019 to file the reporter’s record. We
granted the motion and advised Ms. Escamilla that if the record was not received by May 6,
2019, an order would be issued directing Ms. Escamilla to appear before this court in
person and show cause why she should not be held in contempt for failing to file the record.

       On May 14, 2019, Ms. Escamilla filed another notice of late record requesting until May
24, 2019 to file the reporter’s record. Because Ms. Escamilla did not file the reporter’s record by
May 14, 2019, as advised in our prior order, it is now ORDERED that Ms. Escamilla appear in
person before this court on June 11, 2019 at 1:00 p.m. before a panel consisting of Chief Justice
Marion, Justice Martinez, and Justice Alvarez to show cause:

       1. why she should not be held in civil and criminal contempt of this court for
          violating this court’s previous orders requiring her to file the reporter’s record
          in this cause;

       2. why she should not be sanctioned; and

       3. if a complete copy of the reporter’s record is not filed by June 10, 2019, why
          she should not be held in civil and criminal contempt of this court for
          violating this order.

       Ms. Escamilla is hereby advised that she has the right to be represented by counsel at the
hearing and the proceedings will be recorded by a certified court reporter.

        We further ORDER the clerk of this court to: (1) send a copy of this order to the Sheriff
of Bexar County so the Sheriff may personally serve the same on Ms. Escamilla as soon as
possible; and (2) serve a copy of this order on Ms. Escamilla by first-class United States mail and
by certified mail, return receipt requested, with delivery restricted to addressee only.

       If Ms. Escamilla files a complete copy of the reporter’s record by no later than 5:00 p.m.
on June 10, 2019, this court may elect to cancel the show cause hearing.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court